134 F.3d 383
81 A.F.T.R.2d 98-573, 98-1 USTC  P 50,210,98 CJ C.A.R. 632
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry P. McNEIL;  Marian J. McNeil, Plaintiffs-Appellants,v.UNITED STATES OF AMERICA;  Commissioner of the InternalRevenue Service;  Department of Treasury, sued as:The Secretary of the Treasury of theUnited States, Defendants-Appellees.
No. 97-5109.
United States Court of Appeals, Tenth Circuit.
Jan. 30, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiffs appeal the district court's decision dismissing the individual defendants, see Fed.R.Civ.P. 12(b)(6), and granting the United States summary judgment on the remaining claims.  We review the district court's dismissal of the individual defendants de novo.  See, e.g., Grossman v. Novell, Inc., 120 F.3d 1112, 1118 (10th Cir.1997).  So, too, do we review the district court's summary judgment decision de novo, viewing the record in the light most favorable to the nonmoving party.  See, e.g., J.B. v. Washington County, 127 F.3d 919, 923 (10th Cir.1997).  Summary judgment is appropriate only if there are no genuinely disputed material issues of fact and the moving party is entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c).


4
Upon consideration of the record and the parties' briefs, we AFFIRM the judgment of the United States District Court for the Northern District of Oklahoma for substantially the reasons stated in that court's order dated May 15, 1997.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3